 


109 HR 589 IH: To permit States to place supplemental guide signs relating to veterans cemeteries on Federal-aid highways.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 589 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Reynolds introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To permit States to place supplemental guide signs relating to veterans cemeteries on Federal-aid highways. 
 
 
1.Highway signs relating to veterans cemeteries
(a)In generalNotwithstanding the terms of any agreement entered into by the Secretary of Transportation and a State under section 109(d) or 402(a) of title 23, United States Code, a veterans cemetery shall be treated as a site for which a supplemental guide sign may be placed on any Federal-aid highway.
(b)ApplicabilitySubsection (a) shall apply to an agreement entered into before, on, or after the date of enactment of this Act. 
 
